Citation Nr: 1022342	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
thoracolumbar back strain. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from June 2006 to August 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in North Little Rock, Arkansas, which granted service 
connection for thoracolumbar back strain initially rated as 
10 percent disabling.  

A hearing was held in August 2009, in Little Rock, Arkansas, 
before the undersigned.  A transcript is in the claims file.  

Recognition is given to the fact that the Veteran has 
submitted evidence of a medical disability, made a claim for 
the highest rating possible, and made statements that she is 
unemployable due to her service connected disability.  Such 
would trigger the question of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
However, the Board also notes that the assignment of a TDIU 
was specifically considered and denied by the RO in June 
2008.  As she did not appeal the decision, the issue is not 
properly before the Board at this time.   


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's low 
back disability has been productive of subjective complaints 
of pain and stiffness; objective findings include flexion to 
80 degrees, no muscle spasm, no evidence of reverse lordosis 
or abnormal kyphosis, scoliosis wholly and totally unrelated 
to her thoracolumbar back strain, and no incapacitating 
episodes requiring hospitalization or bed rest as prescribed 
by a physician.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for severe thoracolumbar back strain (claimed as back pain 
and nerve condition), have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A pre-adjudication notice letter provided to the Veteran in 
May 2007 met all of the VCAA notice requirements.   
Nevertheless, the Veteran's claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting her in the 
procurement of outpatient treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

In compliance with its duty to assist, the RO associated the 
Veteran's private treatment records, scheduled a specific VA 
examination regarding the issue at present, and she was 
afforded the opportunity to testify before the Board in 
August 2009.  

As noted, the Veteran was provided with a VA examination 
relating to her thoracolumbar spine disability in January 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
thoracolumbar spine disability since the January 2008 VA 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 
11-95.  Indeed, at her hearing before the Board, she was 
asked if her disability had worsened since the VA examination 
and she specifically denied that her disability was any 
worse.  T. 11.  The Board finds the above VA examination 
report to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claim.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability 
under the applicable rating criteria.

Further, at the hearing before the Board, the Veteran 
identified outstanding private treatment records that she 
felt were relevant to her claim.  The Board agreed to hold 
the record open for 30 days so that she could submit the 
private treatment records.  It has now been nearly 10 months 
since her hearing and she has not submitted any additional 
private treatment records.  Therefore, the Board finds that 
it may proceed based on the evidence currently before it and 
previously reviewed by the RO. 

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).   A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2009).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Historically, service connection for the Veteran's 
thoracolumbar spine disability was established in a rating 
decision of February 2008, with an effective date in August 
2006, and rated as 10 percent disabling.  In February 2008, 
she disagreed with the disability rating and asserted that 
her service-connected disability warranted a higher rating.  

The Veteran's service-connected thoracolumbar spine 
disability has been rated by the RO under the provisions of 
Diagnostic Code 5237 for lumbosacral strain.   

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 20 
percent rating.  Indeed, the January 2008 VA examination 
revealed forward flexion from zero to 80 degrees without 
pain, extension of zero to 20 degrees without pain, left 
lateral flexion of zero to 20 degrees without pain, right 
lateral flexion of zero to 20 degrees without pain, left 
lateral rotation of zero to 25 degrees without pain, and 
right lateral rotation of zero to 25 degrees without pain.  
Range of motion was not limited by pain, fatigue, weakness or 
lack of endurance following repetitive use.  There was no 
objective evidence of painful motion, weakness or tenderness.  
Therefore, a higher rating is not warranted based on range of 
motion findings. 

Next, the January 2008 VA examiner found "no objective 
evidence of... spasm" and did not note any presence of 
guarding.  Further, the examiner found "no evidence of 
reverse lordosis or abnormal kyphosis."  Moreover, the 
examiner noted that although X-ray evidence at the time of 
the examination indicated a "mild thoracolumbar curve 
measuring less than 20 degrees," and her service treatment 
records and private treatment records indicated that she had 
scoliosis prior to service, he was not able to clinically 
detect her scoliosis on examination.  The examiner's 
impression was "mild thoracolumbar adolescent idiopathic 
scoliosis," but he specifically determined that "the 
thoracolumbar back strain and the pain in her back are wholly 
and totally unrelated to her scoliosis."  The examiner noted 
that she exhibited preserved spinal contour, a normal gait, 
and that there was no evidence of fixed deformity or posture 
abnormality.  Therefore, a higher rating is not warranted for 
"muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis."  

The January 2008 VA examiner also noted that the Veteran 
walked unaided.  She did not use a cane, crutch or walker; 
however at the time of the examination, she had a back brace 
on order.  The Board notes that the private treatment records 
as well as the Veteran's sworn testimony confirmed use of a 
back brace.  T. 10. 

Additionally, the January 2008 VA examiner noted that while a 
private July 2007 MRI showed moderate degenerative disc 
disease, it did not correlate radiographically to his 
findings in January 2008.  The examiner explained that it is 
"a well known fact in patients of her age group that 
approximately 40% of patients will have false positives on 
MRI which are not clinically correlated or clinically 
manifested."  Further, at the January 2008 VA examination, 
the Veteran denied any incapacitating episodes or physician 
ordered bed rest.  A higher rating for intervertebral disc 
syndrome (DC 5243) or for degenerative disc disease (DC 5003) 
is not warranted. 

Regarding the DeLuca provisions, the Board notes that at the 
January 2008 VA examination, the Veteran described pain on a 
daily basis as 6 out of 10 but denied any specific flare-ups.  
The Board notes that in February 2008, she indicated that her 
pain level was closer to an 8.5 out of 10 and that she 
experienced daily pain regardless of whether she is standing 
up or sitting down.  However, as previously mentioned, the 
January 2008 VA examiner noted that the Veteran's range of 
motion was not limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use during a flare-up.  The 
examiner noted that there was no objective evidence of 
painful motion, spasm, weakness or tenderness.  The Board 
reiterates that the Veteran testified in August 2009 that her 
disability had not worsened since the January 2008 VA 
examination. 

The Board has also considered whether the Veteran is entitled 
to a separate compensable rating for radiculopathy as she has 
reported pain and intermittent numbness which radiates down 
her left leg.  After reviewing the applicable rating 
criteria, and the reported objective findings and the 
subjective complaints, the Board finds that a compensable 
rating is not warranted.  Indeed, neither her private 
physician nor the January 2008 VA examiner have diagnosed 
radiculopathy.  In fact, the January 2008 VA examiner 
specifically indicated that her complaints were not due to a 
nerve condition. 

Additionally, the January 2008 VA examiner conducted 
neurologic testing in her lower extremities and found that 
she was "fully sensate to light touch in all dermatomes in 
her bilateral lower extremities from L4 to S1."  
Additionally, the January 2008 VA examiner found that she had 
"5/5 motor strength in her bilateral lower extremities," 
"1+ patella and Achilles tendon reflexes bilaterally," 
"normal abdominal reflexes,"  "downgoing Babinski 
bilaterally," "normal volitional control of her rectal 
tone," and there was "no evidence of clonus noted."  She 
also had "negative Laseque or straight leg raise sign 
bilaterally" and there was "no evidence of non-organic 
physical signs including Waddell testing on examination."  
Based on the foregoing, a separate compensable rating for 
radiculopathy is not warranted. 

The Board has also considered the Veteran's statements and 
sworn testimony regarding back pain and stiffness as well as 
her buddy statements.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  
Similarly, her family and colleagues are competent to report 
symptoms they have observed with their senses.  However, low 
back pathology is not the type of disorder that a lay person 
can provide competent evidence on the degree of severity.  

The Board acknowledges the Veteran's belief that her symptoms 
are of such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the Veteran's assessment 
or her buddy's assessment of the severity of her 
disabilities.  In sum, after a careful review of the evidence 
of records, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied as to the 
low back disability. 

Next, the Board will consider whether referral for an 
extraschedular rating is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular rating when the 
issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, while the Veteran reported to the January 2008 
VA examiner that her pain limits her employability, she 
acknowledged that her physicians have not ordered her to be 
on bed rest or otherwise indicated that she was unable to 
work.  Further, she reported to the examiner that she was 
also able to perform activities of daily living including 
eating, toileting, bathing, dressing, and grooming but that 
driving bothers her after 20 to 30 minutes.  The Board has 
also considered that she has difficulty sitting for long 
periods of time and had to stop and stretch twice during the 
two hour drive to her hearing; however, objective evidence 
has not shown that she is unable to work due to her 
disability.  T. 6.  Further, at the August 2009 hearing 
before the Board, she indicated that she is able to attend 
school part-time and occasionally sweep the house.  T. 4, 6.  
The record also shows that she is actively raising a child.  
Significantly, the Board notes that in June 2008 she was 
denied TDIU because the she failed to submit documentation in 
support of her contention that she was unemployable.   

Moreover, the rating criteria reasonably describe her 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 (2009) is not warranted.  

ORDER

An initial rating in excess of 10 percent for thoracolumbar 
back strain is denied.   



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


